

115 HR 558 RS: Kennesaw Mountain National Battlefield Park Boundary Adjustment Act
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 86115th CONGRESS1st SessionH. R. 558[Report No. 115–68]IN THE SENATE OF THE UNITED STATESJanuary 31, 2017ReceivedFebruary 1, 2017Read twice and referred to the Committee on Energy and Natural ResourcesMay 16, 2017Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo adjust the boundary of the Kennesaw Mountain National Battlefield Park to include the Wallis
			 House and Harriston Hill, and for other purposes.
	
 1.Short titleThis Act may be cited as the Kennesaw Mountain National Battlefield Park Boundary Adjustment Act. 2.FindingsThe Congress finds the following:
 (1)Kennesaw Mountain National Battlefield Park was authorized as a unit of the National Park System on June 26, 1935. Prior to 1935, parts of the park had been acquired and protected by Civil War veterans and the War Department.
 (2)Kennesaw Mountain National Battlefield Park protects Kennesaw Mountain and Kolb’s Farm, which are battle sites along the route of General Sherman’s 1864 campaign to take Atlanta.
 (3)Most of the park protects Confederate positions and strategy. The Wallis House is one of the few original structures remaining from the Battle of Kennesaw Mountain associated with Union positions and strategy.
 (4)The Wallis House is strategically located next to a Union signal station at Harriston Hill. 3.Boundary adjustment; land acquisition; administration (a)Boundary adjustmentThe boundary of the Kennesaw Mountain National Battlefield Park is modified to include the approximately 8 acres identified as Wallis House and Harriston Hill, and generally depicted on the map titled Kennesaw Mountain National Battlefield Park, Proposed Boundary Adjustment, numbered 325/80,020, and dated February 2010.
 (b)MapThe map referred to in subsection (a) shall be on file and available for inspection in the appropriate offices of the National Park Service.
 (c)Land acquisitionThe Secretary of the Interior is authorized to acquire, from willing owners only, land or interests in land described in subsection (a) by donation or exchange.
 (d)Administration of acquired landsThe Secretary of the Interior shall administer land and interests in land acquired under this section as part of the Kennesaw Mountain National Battlefield Park in accordance with applicable laws and regulations.
 (e)Written consent of ownerNo non-Federal property may be included in the Kennesaw Mountain National Battlefield Park without the written consent of the owner. This provision shall apply only to those portions of the Park added under subsection (a).
 (f)No use of condemnationThe Secretary of the Interior may not acquire by condemnation any land or interests in land under this Act or for the purposes of this Act.
 (g)No buffer zone createdNothing in this Act, the establishment of the Kennesaw Mountain National Battlefield Park, or the management plan for the Kennesaw Mountain National Battlefield Park shall be construed to create buffer zones outside of the Park. That activities or uses can be seen, heard, or detected from areas within the Kennesaw Mountain National Battlefield Park shall not preclude, limit, control, regulate or determine the conduct or management of activities or uses outside the Park.
	
 1.Short titleThis Act may be cited as the Kennesaw Mountain National Battlefield Park Boundary Adjustment Act . 2.DefinitionsIn this section:
 (1)MapThe term map means the map entitled Kennesaw Mountain National Battlefield Park, Proposed Boundary Adjustment, numbered 325/80,020, and dated February 2010. (2)ParkThe term Park means the Kennesaw Mountain National Battlefield Park.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Kennesaw Mountain National Battlefield Park Boundary adjustment (a)Boundary adjustmentThe boundary of the Park is modified to include the approximately 8 acres of land or interests in land identified as Wallis House and Harriston Hill, as generally depicted on the map.
 (b)MapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service.
 (c)Land acquisitionThe Secretary may acquire land or interests in land described in subsection (a) by donation, purchase from willing sellers, or exchange.
 (d)Administration of acquired landThe Secretary shall administer land and interests in land acquired under this Act as part of the Park in accordance with applicable laws (including regulations).May 16, 2017Reported with an amendment